Title: To James Madison from George W. Erving, 28 September 1803 (Abstract)
From: Erving, George W.
To: Madison, James


28 September 1803, London. No. 23. Transmits his semiannual accounts as agent for the prosecution of claims and appeals and as agent for the relief and protection of seamen to 30 June [not found]. “The Awards of the Board of Commissioners, issued for the most part but a short time previous to the period fixed for the payment of the first instalment, and some were subsequent to that date, have required my entire attention in preparing the arrangements necessary for receiving the Money: The extreme pressure of various business connected with these, I hope will apologize to you for my not having earlier attended to the accounts. The balance of £2275.12s.3d sterlg. which appears to be due upon the Agency Account, consists in 1100 £ of Mr. Lewis’s Money which on the 30th June lay in the Bank of England, and the remainder in the Spoliation Account with Messrs. Lees & Co. the Bankers. Since that date I have paid further Sums into the Spoliation Account to the amount of about £23,484 out of which have drawn in favor of Sir Francis Baring (and placed subject to the Order of the Secretary of the Treasury, pursuant to the instructions contained in your letter of April the 19th) for the Sum of £16,000 Stg Viz: on August 26th. £8,000 and on Septr. 22nd. £8,000.
“From Mr. Samuel Williams, to whom as Attorney of the Claimants, the Board has made a great proportion of its Awards payable, I have received on account of the United States for their advances in such Cases, the Sum of £19,000 Sterling (part of which is paid into the Spoliation Account, and a part paid to Proctors) and calculate that upon a final adjustment of his Account, there will be from 3 to 4000 £ more to be paid by him.
“From other Agents of the Claimants I have received about the Sum of 7564 £ Stg. and estimate that I shall have to receive from them the further Sum of about 3000 £. Besides these sums, I have yet to deduct and carry to the Credit of the United States in the Spoliation Account, the amount of their disburseme⟨nt⟩ in Cases where Awards have been made payable to myself and the Expences remain unsettled; having paid the Gross Amount of the first Instalment into the Bank of England, on the Day when I received the same from the British Treasury. I have now ascertained the Deductions to be made in such Cases, and directed the Claimants respectively to draw for their nett Balances. These deductions amount to the Sum of £12,360.18s.1½d Sterling. I have paid to the Proctors since June 30th.—£6170.8.8; it is impossible to say with any degree of certainty what may be the balance to be paid to them on a final adjustment of their Accounts. It will not I hope exceed £8000.” The balance now in the spoliation account is £5,411 18s. 9d.; the amount to be received from Samuel Williams, £3,500; the amount to be received from other private agents, £3,500; the amount to be drawn from the Bank of England, £12,360 18s. 1½d.; the total comes to £24,772 16s. 10½d. From this will be deducted £8,000 for proctors, leaving a balance of £16,772 16s. 10½d. to be paid to Baring & Company. Since £16,000 has already been paid to them, a total of £32,772 16s. 10½d. “will be subject to the Drafts of the Secretary of the Treasury, in the Hands of Baring & Compy.”
“The great variety of accounts which I have had to arrange in my Books, those which were to be adjusted with the private Agents and Attornies of the Claimants a minute examination of the Reports of the Assessors to the Board, with a view (as far as possible) of separating the Interests of the Claimants which have been blended in the Awards; making Copies and Extracts of these Reports where necessary, in preparing upwards of 300 Letters for Claimants on the occasion, being desirous that they should receive instructio⟨ns⟩ to draw for their monies as soon as possible; these Objects have so entirely engrossed my time, that I have not hitherto been able to enter upon the accounts of the several Proctors with the accuracy necessary to prepare a final adjustment of them. This, which from a variety of circumstances; the length of time the Suits have been pending, the interference of Private Agents, the irregularity of the payments made (in many cases the Proctors having reimbursed themselves out of proceeds recovered from the Captors) &ca. &ca a Work of great Labor & intricacy, I propose to engage in forthwith: One difficulty however to a complete settlement, which I know not how to remove without an instruction from you. The charges of the Proctors as you already Know are very high, and it is the Practice of the Courts of Admiralty where Costs are decreed against any party to refer the Proctors Bills for taxation to the Registrar of the Court; a deduction from the Gross amount of the Bills is made by I know not what Rules, & in their taxed state the Bills are paid by the Party against whom costs are decreed: It is almost impossible to say what is the average of such deductions; it may be estimated at 15 PerCentum. The Client may probably make good this deficiency to his Proctor. Now as the Board in all Cases give Costs, I presume upon a parity of reasoning they have directed the Bills to be taxed according to the practice of the Courts, and award against the British Government the taxed amount only. It has been said by the Proctors (but I have not thought it proper to enter into the Question with them) that Mr. King promised that they should be paid the full untaxed amount of their Bills, and indeed as far as I was able to understand Mr. King upon the Subject (which however was never very clearly) it appeared that in some interview which he had with these gentlemen, he had made some loose kind of promise that they should ultimately be so paid, if they conducted the Business satisfactorily. I have thought it adviseable hitherto not to agitate this Question with the Proctors, but the Sums which I have at several Times paid to them have been upon account, and without any referrence to it: But in the mean time have thought it my Duty (lest ultimately we may be obliged to pay the full amount of the Bills) in all Cases to deduct from the monies received by myself and to exact payment from the private Agents, sufficient to reimburse the United States to the fullest extent. Considering the magnitude of our business so profitable to the Proctors, it does appear to me that no Promise of th⟨at⟩ nature mentioned was necessary to be made, and that they would have considered themselves well paid with the taxed amount of their Bills; I will endeavour yet to induce them to be satisfied with such Amount; if they should still demand the fulfillment of Mr. Kings engagement, I shall not feel myself authorized to settle with them by that rule, without your express Direction: The circumstance of our having already deducted the whole Amount from the monies of the Claimants, nor the impossibility of repaying to them the differences, will not I presume be important in this consideration; for the utmost that can be received from the Claimants will fall very far short of complete reimbursement to the United States, owing to the Deficiency arising from Cases condemned in the Courts and dismissed by the Board (the Costs for prosecuting which may never be recovered from the Claimants) besides the great Expences which have attended the Commission for so long a Period.” Has not been furnished by the board with a complete list of the awards but understands that one has been forwarded by the American commissioners to the State Department; the total is £1,200,000. Received awards on 30 May (43), 10 June (48), 5 July (19), 14 July (91), and 29 Aug. (6), and two before 30 May. Paid into the Bank of England on 18 July £41,887 2s. 5d., on 25 July £37,650 16s. 1d., and on 14 Sept. £1,039 13s. 10d., for a total of £80,577 12s. 4d.
“But very few Cases now remain to be considered by the Board; I took the liberty of intimating in a former letter that it might have been practicable to have obtained an arrangement with this Government for transferring immediately to the Commissioners, the Remnant of Business pending in the Courts, & thus to have closed the Commission in the last spring; nothing however appears to have been done towards that Object by Mr. King previous to his departure, soon after the arrival of Mr. Monroe the Board adjourned for the remainder of the Summer; it is probable that if the Commissioners shoud meet again as early as December, the remaining Business may be completed by the commencement of the Spring ensuing.
“With respect to my Seaman Agency Account herewith inclosed, you will please to observe that I have not yet settled with Mr. Lawrence Williams for the balance of the passage Money due on account of the Men sent to Norfolk in the ‘Mary’; he has set up a Claim, which however he has not furnished me with the Particulars for Demurrage at Falmouth, & other Expences incident to his detention there, in consequence of the Fever which broke out amongst the passengers, & which he alledges to have been brought on board by them: I have considered it my duty to resist this Claim & am able to prove by the testimony of Charles Dominick, a very respectable Man, one of the Passengers, whom I have mentioned to you in a former letter and whose Services Mr. Fox also speaks so highly of, that Mr. L. Williams allegation does not agree with the fact, but that the Fever is to be attributed in a very considerable degree to the leaky situation of the Vessel after a very severe Gale of wind which she met with on her passage to Falmouth. I trust that the great services of Dominick, the incessant attention which he paid to the Sick at the constant hazard of his own Life & by which the lives of many of these unfortunate People were preserved, and the State to which he was finally reduced by the Accident which he afterwards met with, will justify the Expenditure which I have made for his care and support. He is a Man of advanced Age, and tho’ latterly before the Mast, was once Master of a Ship, the use of his Feet is returning tho’ slowly, I shall be able to return him to his friends in the course of a few Weeks.
“The impressment of our Seamen having been continued by this Government with the same Rigor and upon the same Rules as mentioned in my letter of June the 6th. I have been induced to take occasion of writing to the Admiralty the three letters (No 1. 2. & 3) of which I have the honor herewith to inclose Copies: and after Mr. Monroe’s arrival and conversing with him upon the subject, with his approbation I addressed to him a Representation on which he will found some measures which I doubt not will result favorably. In perfect harmony, & cooperation with Mr. Monroe I shall continue my Exertions in this Department of my duties and hope that some principles and regulations may be established for the security of our Citizens more extensive and effectual than any which have heretofore subsisted.” Adds in a postscript: “In the present extreemly critical state of the Public Affairs here, and the consequent Hazards and Risques which their commercial & monied Interests are exposed to, I think it a duty to suggest to you, (tho’ I wish to do it with the utmost delicacy as respects the Parties concerned) that it would be well to leave as little of our Funds as possible in the Hands of the Bank or Bankers.”
 

   
   RC and enclosures (DNA: RG 59, CD, London, vol. 8). RC 10 pp.; docketed by Wagner. For surviving enclosures, see n. 5.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:539.



   
   Christopher Gore and William Pinkney to JM, 15 July 1803.



   
   Erving was probably referring to his letter to JM of 1 Jan. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:235).



   
   For the ship Mary and its troubles, see Erving to JM, 21 Oct. 1802, and Robert W. Fox to JM, 31 Jan. and 1 Mar. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:41–43, 44 n. 10, 45 nn. 14 and 15, 292, 363).



   
   Erving enclosed copies of three letters he wrote to Sir Evan Nepean, 25 May, 4 June, and 5 July 1803 (9 pp.). The letters described the cases of James Smith, William Braely, and William Brown, American seamen impressed into the British ship Hound, requested that the Admiralty release the men, and asked the board to define the proper identification that would protect American seamen. In the second letter Erving enclosed a sample of the new certified list of equipage required under a late act of Congress. In the third letter Erving complained of the growing number of outrages on American seamen and his increasing ineffectualness, noting that out of 279 impressments between March and June 1803 protested by him, the Admiralty saw fit to make only 67 discharges.


